FORM 8-K/A SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Act of 1934 Date of Report (Date of earliest event reported) January 14, 2011 INDUSTRY CONCEPT HOLDINGS INC. (Exact Name of Issuer as specified in its charter) Colorado 000-53099 20-8510684 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 8400 East Prentice Avenue, Penthouse Suite Greenwood Village, Colorado 80111 (Address of principal executive offices including zip code) (323) 585-5281 (Registrant's telephone number, including area code) 4th St. Vernon CA 90058 (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: []Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) []Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) []Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR240.14d-2(b)) []Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR240.13e-4(c)) FORM 8-K/A CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Act of 1934 References in this document to "us," "we," or "the Company" refer to Industry Concept Holdings, Inc. and its subsidiaries. Item 5.02 Departure of Principal Officers On January 8, 2011, our Board of Directors voted for the removal, for cause, of Mr. Greg Lorber our President and Chief Executive Officer, and a Director, from all offices, including as a Director, effective January 10, 2011. In lieu of such removal, the Board of Directors agreed, at Mr. Lorber’s request, that the Board would accept his oral resignation. However, the record will now show that the Board of Directors has removed Mr. Lorber, for cause, from all offices, including as a Director, effective January 10, 2011. In addition, at the same time, our Board of Directors received the oral resignation of Andrea J. Payne from all offices, including as a Director, effective January 10, 2011. Mr. Matthew Milonas,our President has been appointed our Interim Chief Executive Officer.We have also appointed Wells Butleras as our corporate Secretary. We also welcome Michael McGill as our new Director to fill the vacancy created by Mr. Lorber’s removal. Mr. McGill has been Secretary and a Director of Gallery Management Holding Corp, a public company, since November, 2007. He is the founder of MK Roofing Inc. and has been Chief Executive Officer and President of this organization from 1991 to the present.MK Roofing is a private company which does commercial flat roofing. Mr. McGill holds a Bachelor of Science degree from the University of Northern Colorado, and a certified teacher’s certificate in science, which he received in 1990. Item 8.01 Other Event Effective January 10, 2011, we relocated our corporate headquarters to 8400 East Prentice Avenue, Penthouse Suite, Greenwood Village, Colorado 80111. Our telephone number remains the same. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: January 18, 2011 Industry Concept Holdings, Inc. By: /s/ Matthew Milonas Matthew Milonas, Interim Chief Executive Officer
